UNITED STATES  SECURITIESAND EXCHANGE COMMISSION  Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER  PURSUANT TO RULE 13A-16 OR 15D-16  UNDER THE SECURITIES EXCHANGE ACT OF 1934 March 21, 2011 Barclays PLC and  Barclays Bank PLC (Names of Registrants) 1 Churchill Place  London E14 5HP England (Address of Principal Executive Offices)  Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.  Form 20-F x Form 40-F  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x  If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):  This Report is a joint Report on Form 6-K filed by Barclays PLC and Barclays Bank PLC. All of the issued ordinary share capital of Barclays Bank PLC is owned by Barclays PLC.  This Report comprises:  Information given to The London Stock Exchange and furnished pursuant to General Instruction B to the General Instructions to Form 6-K.  EXHIBIT INDEX Disposal dated 21 March 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, each of the registrants has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BARCLAYS PLC (Registrant)  Date: March 21, 2011 By: /s/ Patrick Gonsalves Patrick Gonsalves Deputy Secretary BARCLAYS BANK PLC (Registrant) Date: March 21, 2011 By: /s/ Patrick Gonsalves Patrick Gonsalves Joint Secretary ﻿ 21 March 2011 Barclays PLC Agreement to sell certain commercial real estate loans to CreXus Investment Corp. Barclays Bank PLC ("Barclays") has announced a definitive agreement to sell certain real estate loans (the "Assets") to CreXus Investment Corp. ("CreXus"), a commercial mortgage real estate investment trust (REIT). CreXus (NYSE: CXS) is externally managed by Fixed Income Discount Advisory Company, which is a wholly-owned subsidiary of Annaly Capital Management, Inc. (NYSE: NLY), the largest mortgage REIT in the US. The Assets consist of a portfolio of 30 commercial real estate assets, including commercial mortgage loans, subordinate notes and mezzanine loans, which are being sold for a total consideration of US$0.586bn in cash. Barclays is not providing funding to CreXus for the purchase of the Assets. The closing of the transaction is contingent upon the completion of certain conditions precedent, including the successful completion of a common stock offering by CreXus, and obtaining certain consents. The sale of the Assets is part of continued efforts by Barclays to manage its legacy commercial real estate assets for value whilst reducing exposure over time. Barclays Capital is serving as financial advisor to Barclays Bank PLC on the transaction. - Ends - For further information, please contact: Barclays Investor Relations Media Relations Stephen JonesGiles Croot/Brandon Ashcraft +44 (0) 20 7116 5752 +44 (0)20 7116 6132/+1 About Barclays Barclays is a major global financial services provider engaged in retail banking, credit cards, corporate and investment banking and wealth management with an extensive international presence in Europe, the Americas, Africa and Asia. With over 300 years of history and expertise in banking, Barclays operates in over 50 countries and employs over 147,000 people. Barclays moves, lends, invests and protects money for over 48 million customers and clients worldwide. For further information about Barclays, please visit our website www.barclays.com. Neither the content of the Barclays website nor any website accessible by hyperlinks on the Barclays website is incorporated in, or forms any part of, this announcement
